 JANLER PLASTICMOLD CORP167Janler PlasticMold CorporationandPattern,MoldandModel Makers'Association of Chicago andVicinity,affiliatedwith the PatternMakers'League of North America,AFL-CIO.' Case13-CA-9933January 7, 1974SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn November 10, 1970, Pattern, Mold and ModelMakers' Association of Chicago and Vicinity,affili-atedwith the Pattern Makers' League of NorthAmerica, AFL-CIO, was certified as the exclusiverepresentative of Respondent's toolroom employees,following an election held pursuant to a DecisionandDirectionofElectionand the subsequentresolution of Respondent's objections, which wereoverruled.2 Thereafter on June 15, 1971, the NationalLabor Relations Board issued its Decision and Orderin the instant case,3 finding that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing tobargainwith the certifiedUnion.The Board,accordingly, ordered the Respondent, upon request,to bargain collectively with the Union. Respondentrefused to comply with this Order, contending thatthe Board's certification of the Union was invalid.Thereafter, the Board applied for enforcement ofitsOrder with the United States Court of Appeals forthe Seventh Circuit, and, on November 30, 1972, thatcourt issued a decision denying enforcement of theBoard's Order. In the court's opinion, Respondent'sobjections and supporting affidavits raised materialand substantialissuesof fact with respect to fourareas. The court remanded the case to the Board forfurther proceedings.On February 26, 1973, the Board issued an orderreopening the record and remanding the proceedingto the Regional Director for hearing before anAdministrative Law Judge for the purposes of takingevidence in accordance with the court's remand ofNovember 30, 1972, and to prepare and serve on theparties a supplemental decision containing findingsof fact based upon the evidence received, conclusionsof law, and recommendations. Pursuant to suchorder, the Regional Director issued a Notice ofReopened Hearing on March 12, 1973, and a hearingwas held on April 18, 1973, in Chicago, Illinois,before Administrative Law Judge Henry L. Jalette.On June 15, 1973, the Administrative Law Judgeissued the attached Supplemental Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. The Charging Partyrelies on his previously stated positions in answer tothe exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommended Orderas modified herein.In agreeing that the underlying election in thisproceeding should not be set aside we do not rely onthe earlytiming,with respect to the election, of thealleged job loss threat to Weisfeld. If made, it was bya stranger, and is thus not attributable to the Union.Nor do we adopt that part of the Administrative LawJudge's Decision dealing with "The alleged threats toGaspero" which concerns the expressed fears offellow employees that they would lose their jobs iftheUnion did not come in. Assuming anotheremployee voted for the Union in an attempt to saveemployee jobs. we view that sort of appeal byprounion. employees as typical campaign propagan-da.`'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby overrules the objections to conduct affectingthe results of the election; affirms the certification ofPattern,Mold and Model Makers' Association ofChicago and Vicinity, affiliated with the PatternMakers' League of North America, AFL-CIO, as therepresentative of the employees in the appropriateunit;and orders that Respondent, Janler PlasticMold Corporation, Chicago,Illinois,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order previously issued herein onJune 15, 1971, at 191 NLRB 162.The Charging Party's name is corrected herein.2 186 NLRB 540.3 191 NLRB 1624ChairmanMillerwould find the disavowals of this paragraphunnecessary and would adopt,in two,the rationale of the AdministrativeLaw Judge.SUPPLEMENTALDECISIONSTATEMENT OF THE CASEHENRY L. JALETrE,AdministrativeLaw Judge: On April3. 1970,a secret ballot election was held among employeesof Respondent in an appropriate unit in which 41 ballotswere cast,of which 21were for,and 20 against,the above-208 NLRB No. 37 168DECISIONSOF NATIONALLABOR RELATIONS BOARDnamed Union. Thereafter, the Respondent filed timelyobjections to conduct affecting the results of the election.After an investigation the Regional Director issued andcaused to be served on the parties a report on objections onMay 25, 1970, in which he recommended that Respon-dent's objections be overruled in their entirety and that theUnion be certified. On June 18, 1970, Respondent filedexceptions to the Regional Director's report, to hisrecommendation that its six objections be overruled intheir entirety and to his failure to direct a hearing on itsobjections.On November 10, 1970, the Board, withChairman Miller dissenting, issued its Decision finding nomerit in the exceptions, overruling the objections in theirentirety, and certifying the Union.'Thereafter,Respondent refused to bargain with thecertifiedUnion, and on June 26, 1970, the charge in theinstantcasewas filed. The charge was amended onJanuary 14, 1971, and pursuant thereto complaint wasissued on February 3, 1971, and was amended on February11,1971.The complaint, as amended, alleged thatRespondent had refused to bargain with the certifiedUnion in violation of Section 8(a)(1) and (5) of the Act.Respondent duly filed its answer, admitting, in effect, itsrefusal to bargain, but defending such refusal on theground the certification of the Union was invalid by reasonof the conduct complained of in Respondent's objections.On March 19, 1971, counsel for the General Counselfileddirectlywith the Board a motion for summaryjudgment. On June 15, 1971, the Board, Chairman Milleragain dissenting, granted General Counsel's motion forsummary judgment and issued its decision and orderfinding that Respondent had violated Sections 8(a)(5) and(1) and 2(6) and (7) of the Act by its refusal to recognizeand bargain with the certified Union. The Board foundthat an evidentiary hearing was not required because therewere no substantial and material issues of fact to bedetermined 2Thereafter, the Board applied for enforcement of itsorder with the United States Court of Appeals for theSeventh Circuit, and on November 30, 1972, that courtissued a decision denying enforcement of the Board'sorder. In the court's opinion, Respondent's objections andsupporting affidavits raised material and substantial issuesof fact with respect to four areas. The court remanded thecase to the Board for further proceedings.On February 26, 1973, the Board issued an orderreopening the record and remanding the proceeding to theRegionalDirector for hearing before an AdministrativeLaw Judge for the purpose of taking evidence in accord-ance with the court's remand of November 30, 1972, and toprepare and serve upon the parties a supplemental decisioncontaining findings of fact based upon the evidencereceived,conclusionsof law, and recommendations.IThe Board's Decision is reported at 186 NLRB 5402The Board's Decision is reported at 191 NLRB 1623The electionin this casewas held on April 3, 1970, and the hearing onobjections just slightly more than 3 years later Respondent contends that itwas entitled to a hearing at a time when events werefresher in the minds ofthe witnesses, and that a hearing 3 years after the events affordedit"lessthan fairnessstandards require and any decision based on testimony ofwhat occurred three years ago would be,per force,fraught with uncertain-ty " In these circumstances, Respondent asserts thatI should dismiss theSection 8(a)(5) and (1) charge and deny certification of the UnionPursuant to such order, the Regional Director issued anotice of reopened hearing on March 12, 1973, and hearingwas held on April 18, 1973, in Chicago,Illinois.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs filed byRespondent and the Union, I make the following findingsof fact, conclusions of law, and recommendations.3FINDINGS OF FACTThe ObjectionsRespondent filed six objections to conduct affecting theresults of the election. The sixth objection did not allegeany acts of misconduct and was merely a conclusoryobjection that the totality of the Union's conduct createdan atmosphere of fear,confusionand doubt whichinterferedwith the exercise of a free choice by theemployees. The sixth objection, therefore, did not comeinto play insofar as the matters to be heard at the hearingwas concerned. It isbefore me only in the sense that I mustevaluate the totality of the conduct which I find to haveoccurred in determining whether the election should be setaside.As to the other five objections, they need not bereiterated here. In concluding that Respondent's objectionsand supporting evidenceraisedmaterialand substantialissues of fact, the court found such to be the case only"with respect to fourareas."When the Acting RegionalDirector issued notice of reopenedhearing,he specified thematters to be heard as follows:1.The allegations that there were union misrepresenta-tions about fringe benefits with respect to which theEmployer did not have sufficient time to reply, particular-ly, that on the day of theelection,employee Wally Dinkelstated to another employee that if the Union won, it wouldobtain for the employees $120 per weeksickness benefits,noncontributory hospitalizationinsurance,and shop insur-ance for tools.2.The allegation that employee Dinkel indicated to afellow employee that, if the Union did not win, theEmployer would discontinue mold repair work, and thatother employees were allegedly told by Union spokesmenthat they would lose their jobs if they did not vote for theUnion.3.The allegation that employees were told by a unionagent that apprentices might lose their company-obtaineddraft deferments if they did not support the Union.4.The allegation that employee Fred Kovacs, whoworked at a machine 10-15 feet from the polls, kept arunning tally during the voting on how he thought theemployees cast their ballots; and that,as the lastemployeeRespondent's request is rejected On January 5, 1973,the Boardadvised theparties that it had decided to accept the court's remand andthat they couldsubmit a statementof position in light ofthe remand and the issues raisedtherebyRespondent filed a statementof positionrequesting that the Boarddismiss the case or ordera new election In its order reopeningrecord anddirectingthe instant hearing, the Board, in effect,deniedRespondent'srequest fora dismissalwhen it directeda hearingIam bound bythat orderwhich directs that Imake findings of fact, conclusions of law, andrecommendations JANLER PLASTIC MOLD CORPvoted, he stated to other employees, "This is the one-thisis the last vote that will decide it."Respondent did not object to the scope of the matters setfor hearing. Accordingly, and on the basis of the court'sopinion, I deem the matters to be considered herein to beonly those specified in the notice of reopened hearing.Alleged UnionMisrepresentationsAbout FringeBenefitsThe allegation under this heading is that there wereunion misrepresentations that if the Union won, it wouldobtain for the employees $120 per week sickness benefits,noncontributory hospitalization insurance, and shop insur-ance on tools. No evidence was presented relative tomisrepresentations about noncontributory hospitalizationinsurance as a separate item. Rather, the testimonyfocussed on the subjects of $120 per week sickness benefitsand tool insurance. As to both subjects, the only witnesspresented by Respondent in support of its objection wasAnthony Gaspero, a former employee and eligible voter.The $120-Per-Week SicknessBenefitsGaspero testified that employee Wally Dinkel told himon the day of, or the day before, the election that if theUnion should get in and if he was sick and hospitalized, hewould receive $120 per week and his total hospital billwould be paid except for his telephoneservice.Respondent contends that this statement by Dinkelconstitutes amaterialmisrepresentation which warrantssetting aside the election. This contention requires consid-eration of several questions. Preliminarily, there is thequestion of the precise matter as to which there wasmisrepresentation and the answer to that is Dinkel'sasserted use of a sickness benefit figure of $120 per week.The second question is whether Dinkel did represent toGaspero that if the Union won employees would receive$120 per week in sickness benefits. Dinkel did not denyhaving the conversation described by Gaspero, nor did hedeny making a representation of $120 per week in sicknessbenefits.He merely stated that he had no recollection.Under the circumstances, I credit Gaspero's testimony thathe had a conversation with Dinkel in which the subjectmatter of medical insurance benefits was discussed on theday of, or a day before, the election, but despite theabsence of an express denial by Dinkel I cannot creditGaspero's testimony that Dinkel used the $120 per weekfigurebecauseGasperowas a thoroughly unreliablewitnessand the circumstances argue against Dinkel's useof such a figure. 'hus, John Damas, the Union's assistantbusiness agent who was in charge of the organizationalcampaign, testified that union contracts with other patternshops provide for $100 per week in sickness pay. Thistestimonywas uncontradicted.According to Damas'credited testimony this was the figure which he quoted atunion meetings .4 In light of thisit isdifficult to understandwhy Dinkel would have magnified that figure by $20 perweek to induce Gaspero to vote for the Union. To an4 In his prehearing statement to the Boardon May 16. 1970.Gasperostated that Damas quoted a $120-per-week figure at a union meeting. but hedid not adhere to that statement at the hearing.169employee receiving nothing in sickness benefits, $100 perweek should be sufficient inducement.Inasmuch as I conclude that Dinkel did not misrepresentthe amount of sickness benefits employees would receive ifthe Union won the election, discussion of this objectioncould end here. However, there are several aspects of thisobjection which warrant discussion if one is to understandfully the nature of the case generally. For example, there ismy characterization of Gaspero as a thoroughly unreliablewitness.This is well demonstrated in other parts of thisdecision, but as to this very objection Gaspero demonstrat-ed his unreliability. One of theelementsof this objection isthe timing of Dinkel's statement to Gaspero. According toGaspero, prior to the day of the election, he had not heardthe $120 figure. As he put the matter on cross-examination,on the day of the election "I was hit with $120." Yet, in hisApril 8, 1970, prehearingstatementgiven to Respondent'sattorneys,Gaspero had stated that Dinkel's promises tohim on the day of the election were new "except for thesickbenefit,"a clear reference to the $120-per-weeksickness benefitswhich he had described immediatelyabove that phrase. As pointed out above, in his prehearmgstatement to a Board agent on May 16, 1970, Gaspero hadstated that at a union meeting 1 month before the electionDamas had used the $120-per-week figure. In light of suchcontradictorystatements,Gaspero's testimony before methat the $120 figure was new and for that reason highlymaterial where he was concerned can hardly be given anycredence.The other element of this objection that needs discussionisDinkel's statusas an "in-plant organizer." The label "in-plantorganizer"whichwas attached to Dinkel wasattached to him by Respondent in the prehearing state-ment it obtained from Gaspero. Nothing in that prehearingstatement supported the use of such a label. The recordbeforeme indicates that there was nobasisfor its use.Dinkel heldno unionoffice and served on no committee,organizing or otherwise, nor did he hold himself out to bean organizer. He was not even shown to have been the oneto initiate the organizing campaign, nor to have been aprime mover in the campaign. He was solely and simply afellow employee of Gaspero's who was a strong and vocalunion supporter. I do not understand that fact alonesufficient to make him an "in-plant organizer"; if suffi-cient, I do not understand what legal consequences flowtherefrom.In the final analysis Dinkel's statement does notrepresent an issue ofmisrepresentation in the senseappearing inHollywood Ceramics Company, Inc.,5andZarn, Inc.6To the contrary, even crediting Gaspero'stestimony, all that appears is that Dinkel promisedGaspero that he would receive better medical benefits ifthe Union won the election. He did not tell Gaspero suchbenefits existed at other plants where the Union represent-ed employees, he merely told Gaspero of the kind andextent of benefits employees could get with the Union torepresent them.At the hearing, much was made as to whether Dinkel140 NLRB 221.6 170 NLRB 1135 170DECISIONSOF NATIONALLABOR RELATIONS BOARDguaranteed Gaspero he would get such benefits or merelypromised they would negotiate for them. Gaspero wouldnot say that Dinkel said,in haec verba,that such benefitswere guaranteed, but he testified he understood they wereguaranteed. I reject Gaspero's assertions about his under-standing and I conclude that the statements attributed toDinkel by Gaspero did not warrant setting the electionaside."Prattle rather than precision is the dominatingcharacteristic of election publicity."Olson Rug Company v.N.L.R.B.,260 F.2d 255, 257 (C.A. 7, 1958), and whatDinkel said to Gaspero was prattle. As the Seventh Circuithas noted, ". . . the employees probably knew that acontract had to be negotiated before any benefits could beobtained, even if the Union won the election."N.L.R.B. v.Red Bird Foods, Inc., d/b/a Red Bird Foods-IGA,399 F.2d600, 602 (1968). The statements described by Gaspero areclearly the stuff out of which all election campaigns arefashioned, and, in my judgment, Gaspero must haveknown them to be so. For all the foregoing reasons, I findthat there were no misrepresentations on the subject ofsickness benefits, and that the statements in regard theretoconstituted campaign propaganda which employees werein a position to evaluate.Tool InsuranceIn the same conversation in which Dinkel told Gasperoabout sickness benefits he told him about shop insurancefor tools.Whether or not Respondent is now contendingthatDinkel's remarks in that connection constitutedmisrepresentations and were a basis for setting aside theelection is not clear as Respondent's brief makes nomention of the subject. In any event, Dinkel's remarksabout tool insurance as described by Gaspero afford nobasis for setting aside the election. There is no showing thatDinkel was guilty of any misrepresentation. He did not tellGaspero that tool insurance was provided to employeesunder contracts with the Union with other employers, butonly told him that he would get tool insurance if the Uniongot in.7 As with the sickness benefit subject, all that ispresented by such statements is a matter of campaignpropaganda which employees are capable of evaluating.Accordingly, to the extent that Respondent's objection toconduct affecting the results of the election is predicatedupon Dinkel's reference to tool insurance, I shall recom-mend that it be overruled.Alleged Threats of Loss of JobsThe allegations under this heading are that employeeWally Dinkel indicated to a fellow employee that if theUnion did not win the Employer would discontinue moldrepair work, and that other employees were told by unionspokesmen they would lose their jobs if they did not votefor the Union. Respondent called two employees insupportof these allegations:Gaspero and LeonardWeisfeld.The Alleged ThreatstoWeisfeldLeonard Weisfeld's testimony may be disposed of veryquickly. On direct examination, all that he testified to wasan incident on February 20 when a stranger approachedhim as he arrived at the plant and said, "If you don't jointhe union you won't have a job when the uniongets in,you'll lose the job when theunion getsin if you don't votefor the union." The man did not introduce himself or sayanything else.Weisfeld did not know him and testified atfirst that he had neitherseen the manbefore, nor since.Weisfeld's description of the February 20 incident is sobizarre that it is difficult to give any credence to it. Whyany one would approach him in the manner described,with no salutation or introduction, and threaten him withloss of his job was never explained. He was not shown tobe opposed to the Union or to have resisted noncoercivesolicitation.While the casebooks reveal that threats of lossof employment by union organizers are not uncommonduring organizational campaigns, it is not my understand-ing that such threats are a primary organizational tool orthat they are used in theindiscriminatefashion describedby Weisfeld. But if the inherent implausibility of Weisfeld'stestimony on direct caused me to doubt his reliability as awitness,my doubts turned to conviction when he wascross-examined with regard to his preheanngstatement.His testimony in that regard is totally incomprehensibleand cannot be reconciled into a coherentstatement.One thingisclear;there are significant discrepanciesbetween his testimony at the hearing and the prehearingstatementprocured by Respondent's attorney in support ofitsobjections (Exhibit I-C of Respondent's exceptions totheRegionalDirector's report on objections). In thatprehearingstatement,Weisfeld had described incidents inFebruary and March involving an "outside union organiz-er." In its opinion remanding this case to the Board forfurther proceedings, the court alluded specifically to thisprehearing statement and its reference to an "outside unionorganizer."As Weisfeld's testimony clearly shows, therewas no basis whatsoever for his prehearing statement thatan "outside union organizer" told him he would lose hisjob if he didn't join the Union. To the contrary, he was toldthatby a complete stranger and his reference to thestranger as an outside union organizer was a purelygratuitous characterization.In addition, the incidents described by Weisfeld in hisprehearing statement assertedly occurred when "otheremployees were around." In his testimony at the hearing,Weisfeld did not repeat that assertion, and his descriptionof what happened on February 20 does not suggest thepresence of other employees. On direct, he was not askedabout, nor did he testify to, any incident in March.When all the foregoing circumstances are considered, itisevident that no credence can be given to Weisfeld'stestimony. Even where I to give credit to Weisfeld's directtestimony, however, I would deem the incident as hedescribed it insufficient to warrant setting aside theelection.Weisfeld had no reason to believe either that theUnion was responsible for this threat, or that it would orTThe recordindicatesthatunionmembersobtain toolinsurancethrough the Union.It is not an item negotiated in collective-bargainingagreements JANLER PLASTIC MOLD CORP.could implement it. Given the additional fact that theincident occurred several weeks before the election, thelikelihood of its having interfered with the election is atbest speculative and is insufficient basis to warrant settingthe election aside.The Alleged Threats to GasperoThere are two varieties of alleged threats to Gaspero.The first relates to mold repair work.Gaspero was an apprentice moldmaker doing meldrepair work. The room in which he worked was a largeroom containing 60 moldmaking machines. He testifiedthaton the day of, or the day before, the election,employeeWally Dinkel told him, in effect, that if theUnion made it in Janler, he would have hisjob-but that iftheUnion lost, the large shop workroom would beconverted over to press work. Gaspero understood this tomean there would be no mold repair work for him to do.Gaspero testified that Dinkel also told him that if theUnion did not make it in the shop, all the repair workwould be sent out and there would be no need forrepairmen.The second variety of statements which are alleged to bethreats of loss of jobs consists of statements by Dinkel onunspecified dates that employees Rosdahl and Jorge wouldbe fired by the Company if the Union did not get in.Gaspero testified that Rosdahl also told him on the day of,or the day before, the election that if the Union didn'tmake it, he (Rosdahl) would lose his job and he had a wifeand child to support. Another toolmaker, Jorge Basso, alsotoldGaspero that he, Basso, would get fired. Basso alsotoldGaspero there was not enough work, everything wasgoing to Tucson, and that he should vote for the Union forprotection. According to Gaspero, Basso repeatedly askedhim if he had been notified he was fired.Respondent contends that the statements to Gasperowere threats of loss of job which interfered with theemployees' freedom of choice in the election. In myjudgment, "Discussion of this matter in the rubrics ofthreats not within the Union's power to carry out [is]inappropriate."N.L.R.B. v. A. G. Pollard Company,393F.2d 239 (C.A. 1, 1968). As is readily apparent from areview of the statements attributed to Dinkel, Basso, andRosdahl by Gaspero, nothing contained therein related toactions to be taken by the Union to affect the job tenure ofGaspero. For this reason G. HHess, Incorporated, 82NLRB 463;Caroline Poultry Farms Inc,104 NLRB 255,andVickers Incorporated, a Division of the Sperry RandCorporation,152NLRB 793, the three cases cited byRespondent in support of its position, are inapposite. Allthree cases dealt with some form or other of threats ofunion actions which employees could reasonably believemight result in their loss of employment, whereas here thestatements in question relate to the intentions of theemployer. As the court stated with regard to somewhatsimilar statements inA. G. Pollard, supra,the question is8 It appears that Dinkel's prognostications were not made up out ofwhole cloth Respondent has a plant in Tucson and Vice President Klmglertestified that Respondent had been sending equipment and machinery toTucson.9Vice President Klingler testified that Respondent ran a campaign171..simply whether there was a substantially inaccuratestatement as to the existence of a material circumstancelikelyto influence the employees' voting and henceaffecting their freedom of choice; in other words, whethertherewas a substantial and material misrepresentationlikely to be believed."Iconclude that the statements of Dinkel, Rosdahl, andBassodid not constitute substantial and material misrepre-sentations sufficient to warrantsetting asidethe election.On their face, the statements of Rosdahl and Basso aboutthe probable loss of theirjobs if the Union lost the electionwere not misrepresentations. They did not purport toreport theexistenceof any condition or circumstancerelating to job tenure generally, oreven relatingto theirown job tenure. Rather, theirstatementswere reflections oftheir belief that they would be discharged if the Union lostthe election.As such, they were a form of appeal forGaspero's support. They certainly had nothing to do withthe job tenure of Gaspero who was not a union supporter,and as Rosdahl and Basso were not shown to be friends ofGaspero thereisnoreason to believe that their expressedfears of discharge would move Gaspero to vote for theUnion in order to save theirjobs.The statements attributed to Dinkel and Basso regardingthe discontinuance of mold repair work might be termedmisrepresentations if they are construed as representationsby them to Gaspero that Respondent had decided todiscontinue mold repair work and to move it to Tucson orto farm it out. But neither Dinkel norBassorepresentedthatRespondent had made such a decision. Theirstatements related solely to their beliefs about Respon-dent's future intentions and neither Dinkel nor Bassooffered any reasons to Gaspero for their assertions aboutRespondent's plans.8 As fellow rank-and-file employeestheywere in no better position than Gaspero to knowRespondent's plans. Even if one accepts Gaspero's self-created status of Dinkelas an in-plant organizer, therewould be no greater reason for Gaspero to suppose thatDinkel hadaccessto Respondent's inner councils.Gasperoasserted, in effect, that he believed the statements ofDinkel and Basso. But the test is not whether he believedthem; rather, the test is whether under the circumstanceshe could reasonably have relied on their assertions. Underthe circumstances outlined, he could not. Nor, in myjudgment, despite his protestations to the contrary, didGaspero in fact believe Dinkel andBasso.Significantly, henever asked anyone inmanagementabout the matter. Hadhe really believed they knew what they were talking about,itappears to me he would have inquired about it.9Alleged Threats of Loss of Draft DefermentsThe issue presented respecting draft deferments iswhether or not the Union's agent suggested that appren-ticesmight lose their company-obtained draft deferments ifthey did not support the Union. In Gaspero's preheatingstatement to Respondent's attorneys, Gaspero had statedbefore the election and held two or three meetings of employees He did notspecify exactly when these were held, but experience teaches that suchmeetings are normally held in the period shortly before the date of theelectionKlingler testified the meetings were open to questions and nonewas asked. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat at a union meeting, Union Agent John Damas said hefelt sorry for the apprentices. "He said that since theCompany had gotten draft deferments for apprentices,they would not give them wage increases. He said that theCompany would give one or the other. I understood that tomean that I might lose my draft deferment if I didn'tsupport the Union."In its opinion, the court adverted to this statement andsaid ". . . such a statement by the Union'sassistantbusiness manager might easily have influenced employeevotes and should have been explored through a hearing"At the hearing, Gaspero was the only employeewitnesscalled by Respondent on thisissue.Gaspero rememberedDamas saying that he felt sorry for the apprentices, but hecould not recall anything else said by Damas about draftdeferments. He admitted, however, that Damas had notsaid that apprentices would lose their draft deferments ifthey did not vote the Union in. On the basis of Gaspero'stestimony at the hearing, there is no basis for a finding thatthe Union's businessagent, or anyone else, had threatenedthat apprentices would lose their draft deferments if theydid not support the Union.Moreover, the fact that Gaspero did not supportRespondent's position that the union business agent hadthreatened apprentices with the loss of draft deferments ifthey did not support the Union is not attributable to hisloss of memory due to the passage of time. Even when theevents were fresh in Gaspero's mind, he did not accuseDamas of threatening employees with loss of draftdeferments if they did not support the Union. He had said,on May 16, 1970, in an affidavit taken by a Board agentduring the investigation of the objections, that "Damas didnot threaten us that we would lose our draft deferments,however."Despite the foregoing, it might be grounds for settingaside the election if the union agent had referred to draftdeferments in such a way that employees understood himto mean thatif they did not vote for the Union they wouldlose their draft deferments. In his April 8, 1970, statement,taken by Respondent's attorney, this was precisely theunderstanding that Gaspero said he had. But this wasclearly art untrue statement because Gaspero testified atthe hearing that he did not have a deferment and that hedid not need one! Thus, it now appears that this issue ofthreats of loss of draft deferments had its genesisin a falsestatementin a statement procured from an employee byRespondent's attorney.On the basis of the foregoing,it isevident that the draftdefermentissue waswholly distorted.What emerges fromthe record is that apprentice employees believed that it wasRespondent's practice to trade on the value of draftdeferments as a reason for withholding wage increases.Respondent's vice president denied Respondent had anysuch policy. On this record, I am not prepared to find thatitdid or did not. Employees apparently believed there wassuch a practice, and there is no evidence that the Unionwas responsible for the existence of such a belief. All thatappears from the record is that the draft deferment issuewas discusses among employees in conjunction withincreasedwages and in terms of what the Union could dofor them. Such discussions were within the ambit ofcampaign propaganda which employees were in a positionto evaluate.For the foregoing reasons, I shall recommend thatRespondent's objection to conduct affecting the results ofthe election as it relates to this issue be overruled.The Kovacs Tally ofBallotsThe election of April 3, 1970, was held during workinghours between 4.30 and 5:30 p.m. in a loadingdock areawhich forms part of Respondent's shipping room. Employ-ees were free to leave their work at any time during thescheduled voting period for the purpose of voting. As theelectionwas in process, apprentice mold maker FredKovacs was working at a surface grinder in a roomadjacent to the voting area. There was a large door openinginto that area and from the surface grinder Kovacs couldsee the voting. As each employee voted Kovacs made atally of his evaluation how each employee had voted on asmall piece of paper in the following fashion: 1111. Afterall the employees had voted except Kovacs, Kovacs madethe remark "This vote will decide it" and he proceeded tothe election table, procured a ballot and voted. The officialtally of ballots shows that 21 votes were cast for unionrepresentation and 20 against.Respondent, under the heading "Electioneering," con-tends that on the basis of Kovacs' conduct the electionshould be set aside, citing in support of its positionBelk'sDepartment Store of Savannah, Ga., Inc.,98 NLRB 280;andInternational Stamping Co., Inc.,97 NLRB 921. Butneither of those two cases dealt with electioneering; rather,both involved the application of Board policy whichprohibits anyone from keeping any list of persons whohave voted, aside from the official eligibility list used tocheck off voters as they receive their ballots. This policywas adoptedin the interestof free elections and does notdepend on a showing that there was actual interferencewith the free choice of the employees voting in the election,International Stamping, supra,although the policy doesrequire a showing that the employees knew that theirnameswere being recorded.Piggly-Wiggly#011 and#228 Eagle Food Centers, Inc.,168 NLRB 792. The issuepresented, then, is not whether Kovacs engaged inelectioneering as such (there is no evidence he did) butwhether his conduct falls within the policyenunciated inthe cited cases.When the Regional Director overruled Respondent'sobjection based on Kovacs' tally, he pointed out that thetally did not consist of a list ofthe namesof voters, but hedid not hold that the tally did not come within the policyenunciated in the citedcasesby reason of that fact alone.He added ". . . there is no evidence that those personsvoting were in any way aware of what he was doing."Accordingly, he concluded that Kovacs' action in keepingthe tallywas not coercive and did not destroy thelaboratory conditions necessary for a Board election. Asthe recordindicates,theBoard affirmed him withoutcomment on his disposition of this issue.The court disagreed with theRegionalDirector'sconclusion that there was no evidence that employeesvotingwere aware of what Kovacs was doing andremandedthe issueto the Board for further proceedings. It JANLER PLASTIC MOLD CORP.173would appear therefore, that the court could see no factualdistinction between Kovacs' tally and an unauthorized listof eligible voters, and that it was of the view that upon ashowing of awareness among employees that he waskeeping such a tally the election should be set aside.Accepting this view as the law of the case, I have analyzedthe record to determine what evidence there is thatemployees were aware of what Kovacs was doing.The record in that regard is far from satisfactory. Themair, source of dissatisfaction with the record stems fromthe fact that a determination as to what occurred dependsentirelyon Gaspero, a thoroughly unreliable witness,careless in his answers and defensive of them whenpressed.Kovacs, the one responsible for this issue everarising, was a more reliable witness, yet he was not entirelycandid, particularly, in describing his movements andcontacts with other employees during the election.Ihave already described how Kovacs was at his machineduring the voting, that he could see the voting area, andthathewas keeping a tally of the voting. This isundisputed. It is also undisputed that he left his machineduring the voting. According to Gaspero, Kovacs was "allover," he was 15 feet away from the voting booth, he wouldwalk around Wally Dinkel's table, or he would sit at thebench of one of the moldmakers named Joe, drawing orwriting on a piece of paper. As he walked around, heallegedly talked to other employees that had either voted orwere waiting to vote. After all the other employees hadvoted, Kovacs, waving a paper, got up from where he hadbeen sitting at Joe's table, and said loudly "this is theballot, this is the last one, I'm going to make the decision."He walked to the voting booth and entered it.Kovacs denied that he was "all over" or running aroundduring the voting period. According to him, he was at hismachine during the voting and he was keeping a tally ofthe votes based on his evaluation of the employees'sentiments. This tally was on a small piece of paper on hismachine. Some of the employees going to vote passed byhismachine, but 6 feet away. After about 30 employeeshad voted, he walked over to the other side (apparently themold making area which is near the area where the votingwas taking place) and he spoke to employees who weregathered there and told them what his count was. He couldnot remember whether it was 15 for and 15 against at thetime, or 20 and 10. Kovacs admitted that before voting he"made a comment like, my vote will decide, I thinksomething like that." He could not recall waving a piece ofpaper.There are several discrepancies betweenGaspero'sversion of Kovacs' actions and Kovacs' version. Uponanalysis, however, they are not critical to decision. Thus, itisclear thatKovacs was not "all over" or "runningaround," exaggerations typical of Gaspero's testimony, butKovacs was, as he admitted, away from his machine beforethe voting ended and he did talk to employees. However,there is no evidence that he spoke to any employee whohad not voted.Gaspero's own testimony indicates that he first becameaware of Kovacs when Gaspero was in line waiting to gethis ballot. At the time he saw Kovacs about 20 feet away atJoe's table, drawing or writing. Gaspero did not know whatKovacs was doing. He voted and then congregated nearDinkel's bench with other employees who had voted and itwas from there that he heard Kovacs announce he wouldbe casting the deciding vote. It is evident both fromGaspero's description of events and Kovacs' that afteremployees voted they congregated at a point about 20 feetfrom the voting area, and it was these employees whoKovacs spoke to. Gaspero had no way of knowing whohad or had not voted, and his testimony that he sawKovacs "[w]alking around, talking to the other employeesthat had been either voting or waiting to vote" is simplynot supported by the record and was another gratuitousobservation of his that is not worthy of credence and whichIreject.As to the conversation admitted by Kovacs, hetestified they were with employees who had voted, and Icredit him. It is significant that Respondent presented noemployees who were aware of the tally before they voted.The only witness, Gaspero, knew only that Kovacs waswriting or drawing on a piece of paper and he testified hedidnot know what Kovacs was doing and Kovacs'behavior did not influence his vote.On the basis of the record herein, I conclude that there isno showing that employees who had not voted were awarethat Kovacs was keeping a tally of the votes. As to Kovacs'statement that he would cast the deciding ballot, it couldnot have affected the election results because it was utteredafter all other ballots had been cast.10 (Kovacs testified hewas "one of the last" to vote, but it is clear from Gaspero'stestimony and the statement itself that Kovacs was the last.Respondent does not contend otherwise.)On the basis of the foregoing, I conclude that Kovacs'conduct did not warrant setting aside the election and Ishallrecommend that the objection relating to suchconduct be overruled.SummaryIn remanding this case for further proceedings, the courtindicated that the combined effect of all the objectionableacts should be considered in deciding whether there hadbeen interference with the right of employees to express afree choice in selecting a bargaining representative. As theconclusions reached above indicate, there is nothing tocombine. In its brief, in arguing against a strict applicationof agency principles as a necessary predicate for settingaside the election, Respondent asserts that ". . . the merefact of an atmosphere of fear and coercion created bystatements of union supporters will be enough to invalidatean election."Granted such is the test, Respondent hasfailed to show the existence of an atmosphere of fear andcoercion in this case. Out of 41 employees who cast validballots, including 20 against union representation, Respon-dent could only produce 2 and relied principally on one,Gaspero, who has been shown to be thoroughly unreliable.In short, Respondent has failed to meet its burden thatthere existed an atmosphere of fear and coercion.10See Wald Sound, Inc,203 NLRB No 61, fn I 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The record does not supporta findingof objectiona-ble conduct affecting the results of the election as specifiedby Respondent in its objections to conduct affecting theresults of the election in Case 13-RC-12101.2.The Union was entitled to certification as exclusiverepresentative of Respondent's employees in an appropri-ate unit.On the basis of the foregoing findings of fact andconclusions of law, and on the entire record before me, Irecommend issuance of the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hereby overrules the objections to conduct affectingthe results of the election; affirms the certification ofPattern,Mold & Model's Association of Chicago andVicinity affiliatedwith the Pattern Makers League ofNorth America, AFL-CIO, as the representative of theemployees in the appropriateunit;and orders thatRespondent, Janler PlasticMold Corporation, take theaction set forth in the Order previously issued herein onJune 15, 1971, at 191 NLRB 162.